          Case 19-31444 Document 62 Filed in TXSB on 06/12/19 Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN RE:                                            §
                                                  §
INFRA TECHNOLOGY, LLC                             §               CASE NO. 19-31444
                                                  §               CHAPTER 7
                                                  §
         DEBTOR                                   §               JUDGE EDUARDO V. RODRIGUEZ

                         MOTION FOR AUTHORITY TO PAY INSURANCE

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

   THE TRUSTEE REQUESTS EXPEDITED CONSIDERATION OF, OR A
   HEARING ON, ON THE RELIEF SOUGHT HEREIN ON OR BEFORE
                        JUNE 28, 2019
To the Honorable Eduardo V. Rodriguez,
United States Bankruptcy Judge:

         COMES NOW Eva. S. Engelhart, Trustee (the “Trustee”) and would show as follows:

         1.      On March 14, 2019 (the “Petition Date”), INFRA Technology, LLC (the “Debtor”) filed

for voluntary Chapter 7 relief in the above-captioned bankruptcy case.

         2.      On the Petition Date, the Estate owned approximately 5.26 acres of land located at 7391

US-59, Wharton, Texas 77488, as well as a small gas-to-liquid chemical plant (the “GTL Plant”) assembled

thereat (collectively the “Assets”).

         3.      The Court verbally approved the Trustee’s sale of the Assets at a hearing on June 11, 2019,

with an amended form of sale approval order to be uploaded by the Trustee for entry. The amended order

has been filed with the Court and entry is pending. Per agreement of the parties, the sale of the Assets can
         Case 19-31444 Document 62 Filed in TXSB on 06/12/19 Page 2 of 2



close as late a mid-July; however, the Estate’s current insurance policy insuring the Assets expires at the

end of June 2019. A portion of the consideration to be paid for the Assets included $2,200 (which has

already been paid by the Buyer) for the cost of obtaining additional insurance coverage through the end of

July 2019. The Trustee requests authorization to utilize the $2,200 received from the buyer of the Assets

to pay the cost of insuring the Assets for the month of July 2019. Further, out of an abundance of caution,

in the event that closing is delayed for any reason, the Trustee requests further authority to pay the sum of

$2,200 per month for the cost of insurance until closing.

        4.      The Trustee posits that expedited relief is appropriate given that the Estate’s current

insurance on the Assets terminates as the end of June 2019.

        WHEREFORE based on the foregoing, the Trustee requests all relief set out herein and for such

other and further relief to which she may show herself entitled.

                                                  Respectfully submitted,

                                                  /s/ Marc Douglas Myers
                                                  ___________________________
                                                  Marc Douglas Myers
                                                  Ross, Banks, May, Cron & Cavin, P.C.
                                                  SBN 00797133
                                                  7700 San Felipe, Suite 550
                                                  Houston, Texas 77063
                                                  (713) 626-1200; (713) 623-6014 fax
                                                  mmyers@rossbanks.com
                                                  COUNSEL FOR THE TRUSTEE

                                     CERTIFICATE OF SERVICE

         I hereby certify that on June 12, 2019, a true and correct copy of the foregoing was sent via regular
US mail to the Debtor, counsel for the Debtor, the US Trustee, all creditors and all persons requesting notice
as set forth in the attached unless otherwise served by the CM-ECF system.

                                                  /s/ Marc Douglas Myers
                                                  ___________________________
                                                  Marc Douglas Myers
